Citation Nr: 0923997	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  04-23 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for teeth numbered 2 and 15 
for treatment purposes.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to November 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  In that decision, the RO 
denied service connection for dental injury.

In July 2007, the Board remanded the claim to the RO to 
schedule the Veteran for a videoconference hearing.  In 
October 2007, the Veteran testified during a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.

During the hearing, the Veteran clarified that he was seeking 
service connection only for teeth numbered 2 and 15 for 
treatment purposes.  Thus, the issue on appeal was 
recharacterized accordingly.

In May 2008, the Board, noting a prior denial of a more 
general dental claim including teeth numbered 2 and 15, 
reopened the claim and remanded it to the Appeals Management 
Center (AMC) for additional development.  After completing 
the requested action, the AMC continued the denial of the 
claim, as reflected in an April 2009 supplemental statement 
of the case (SSOC), and returned this matter to the Board for 
further appellate consideration.


FINDING OF FACT

There is no competent medical evidence that the Veteran has a 
dental disability of teeth numbered 2 and 15 due to combat 
wounds or other in-service trauma; the only medical opinion 
of record weighs against the claim.



CONCLUSION OF LAW

The criteria for service connection for teeth numbered 2 and 
15 for treatment purposes are not met.  38 U.S.C.A. §§ 1110, 
1712, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.381, 17.161 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a July 2003 pre-rating letter, the RO notified the Veteran 
of the evidence needed to substantiate a claim for service 
connection for what it termed "back teeth injury." This 
letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
him in obtaining and the evidence it was expected that he 
would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, a June 2008 letter 
complied with this requirement.  In addition, the Veteran has 
substantiated his status as a Veteran, and was notified of 
all other elements of the Dingess/Hartman notice, including 
the disability-rating and effective-date elements of his 
claims, in the June 2008 letter.

The June 2008 letter erroneously characterized the claim as a 
request to reopen a previously denied claim, and explained 
the evidence needed to substantiate such a request to reopen.  
In addition, this letter was sent after the initial 
adjudication of the claim, contrary to VCAA requirements.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The timing deficiency was cured by readjudication of the 
claim in the April 2009 SSOC.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  To the extent that there was any 
notice error because the July 2003 letter did not provide 
specific information regarding dental claims or because the 
June 2008 letter mischaracterized the issue on appeal, such 
error was harmless.  Prejudicial error occurs in the context 
of VCAA notice only when such error affects "the essential 
fairness of an adjudication" or "has the natural effect of 
producing prejudice."  Dunlap v.  Nicholson, 21 Vet. App. 
112, 118 (2007).  Appellants must generally identify "with 
considerable specificity": (1) how the VCAA notice was 
defective and (2) how the lack of notice and evidence was 
prejudicial or affected the essential fairness of the 
adjudication.  Id.  See also Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (holding that a party alleging defective VCAA 
notice has the burden of showing how the defective notice was 
harmful).  In this case, the Veteran has neither alleged nor 
shown any VCAA notice-related prejudice.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service dental 
treatment records and various post-service and private VA 
outpatient treatment (VAOPT) records.  The Veteran indicated 
that he was treated at the Columbia, South Carolina VA 
Medical Center (VAMC) for trauma to various teeth within 30 
days of his November 1969 separation from service.  VA has 
made multiple requests for these records, beginning in March 
1970, but no records of treatment during this time period 
have been located.  Given the multiple requests over a period 
of years, the Board finds that VA was entitled to conclude 
that further efforts to obtain these records would be futile.  
See 38 C.F.R. § 3.159(c)(2).  In addition, the Veteran was 
afforded an October 2008 VA dental examination and a December 
2008 opinion was obtained from the October 2008 VA examiner.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for entitlement to service 
connection for teeth numbered 2 and 15 for treatment purposes 
is thus ready to be considered on the merits.

Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381.  Specific to claims for service connection involving 
dental disorders, 38 C.F.R. § 3.381(a) provides that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease are to be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.

Section 17.161 authorizes treatment based on various 
classifications.  Veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma are eligible for VA 
dental care on a Class II(a) basis.  38 C.F.R. § 17.161(c).  
To establish entitlement to service connection for a tooth, 
the Veteran must have sustained a combat wound or other in-
service trauma.  See 38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 
3.381(b).  The significance of finding that a dental 
condition is due to in-service trauma is that a veteran will 
be eligible for VA outpatient dental treatment, without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. § 17.161(c).  Mere dental 
treatment or cracking a tooth while eating is not sufficient 
to establish eligibility for treatment.  Similarly, broken 
bridgework due to injury is not a residual of dental trauma 
because it must be the injury of a natural tooth.  Further, 
for the purposes of determining whether a veteran has 
treatment eligibility, the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service.  VAOPGCPREC 5-97 (Jan. 22, 1997).

In this case, the Veteran's service records reflect that, in 
June 1967, he was on board a helicopter that was shot down 
while on a combat mission over enemy territory.   The Veteran 
sustained trauma to various teeth as a result of this 
incident.   In a September 1977 rating decision, the Veteran 
was granted service connection for teeth numbered 8, 9, 23, 
24, and 25 for treatment purposes.

During the October 2007 videoconference hearing, the Veteran 
testified that some of these teeth, as well as teeth numbered 
2 and 15, were treated within 30 days of his November 1969 
separation from service at the Columbia, South Carolina VAMC.  
As noted above, VA has been unable to obtain the records of 
this treatment.  The Veteran indicated during the hearing 
that, although teeth numbered 2 and 15 ("the back teeth") 
were loose and treated, the treating VA dentist "didn't 
write it up that way," he just wrote it up "as the two 
front ones were loose" (Hearing transcript, p. 8).  The 
Veteran's representative similarly indicated that the Veteran 
was claiming that the initial injury affected teeth numbered 
2 and 15, but this was not annotated or documented by the 
treating dentist in the Veteran's dental record (Hearing 
transcript, p. 13).  Thus, even were the requested treatment 
records obtained, they would not have contained relevant 
information regarding the teeth for which service connection 
is being claimed in this appeal, according to the Veteran.

As the Veteran's injury to his teeth was the result of 
combat, service incurrence of general dental trauma is 
presumed.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2008); Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  In 
addition, the Veteran is competent to testify that he 
suffered trauma to teeth numbered 2 and 15, described during 
the hearing as the two teeth next to the last teeth in the 
upper jaw on both the right and the left.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, 
the Veteran's testimony must be weighed against the objective 
evidence.  Id.

The service dental records do not reflect treatment for 
trauma to teeth numbered 2 and 15.  The June 1966 air crewman 
applicant examination report does not have any findings 
regarding teeth numbered 2 and 15.  The July 1969 discharge 
and reenlistment examination report similarly does not have 
any findings regarding teeth numbered 2 and 15.  The November 
1969 separation examination report reflects only that tooth 
numbered 2 was restorable.  As noted, there are no post-
service records of VA treatment shortly after service, and 
the Veteran indicated that such post-service treatment of 
teeth numbered 2 and 15 was not documented.

The only medical opinion as to whether there is a disability 
of teeth numbered 2 and 15 that may be attributable to trauma 
is that of the VA dentist (DMD) who conducted the October 
2008 VA examination.  This VA examiner noted a history of in-
service trauma to multiple teeth, the avulsion and 
replacement of teeth numbered 23, 24, and 25, and the 
replacement with a bridge (which is still functional) from 
teeth numbered 21 to 27.  He also noted that teeth numbered 8 
and 9 were loosened by the in-service incident but were now 
solidified with normal occlusion.  He also noted the 
loosening of teeth numbered 4 and 13, with both being 
temporarily replaced.  Subsequently, permanent bridgework 
replaced tooth numbered 4.  According to the VA examiner, 
tooth numbered 13, which was extracted, does not have a 
replacement.  In his summary, the VA examiner concluded that 
the temporary bridge replacing tooth numbered 13 "is now 
gone and is edentulous with teeth numbers 13, 14, and 15."

In a subsequent, December 2008 opinion, the VA examiner 
stated that, as to the question of whether there is a 
disability of teeth numbered 2 and 15 that may be 
attributable to trauma, the answer is "No."  He based this 
unequivocal negative etiological opinion on the Veteran's 
statements to him and the examination of tooth numbered 2, 
which indicated that tooth numbered 2 is still involved in a 
maxillary fixed bridge, is still present, and was not 
affected by the in-service incident, and that there was a 
subsequent loss of tooth numbered 15 due to other 
nontraumatic injuries.

Thus, it appears from the October 2008 VA examination report 
and examiner's opinion that tooth numbered 2 does not meet 
the criteria of 38 C.F.R. § 3.381(a) for consideration as 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment, while tooth 
numbered 15, as a replaceable missing tooth, does meet these 
criteria.  In any event, the VA examiner's December 2008 
opinion confirms that no disability of either tooth is 
attributable to in-service trauma.  As the VA examiner was a 
qualified dentist, and he clearly and carefully explained the 
reasons for his December 2008 opinion based on his review of 
the evidence of record and the October 2008 VA examination, 
including the Veteran's statements to him during this 
examination, his opinion is entitled to substantial probative 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion 
comes from its reasoning; threshold considerations are 
whether the person opining is suitably qualified and 
sufficiently informed).  Given the thoroughness of this 
opinion by a qualified professional, the conclusion that the 
Veteran did not sustain trauma to teeth numbered 2 and 15 as 
a result of the in-service helicopter crash is of greater 
weight than the statements of the Veteran made during the 
hearing indicating otherwise.  Moreover, there is no contrary 
medical opinion in the evidence of record, and neither the 
Veteran nor his representative has identified or alluded to 
such medical evidence or opinion.

In addition, to the extent that the Veteran claims that any 
current disabilities of teeth numbered 2 and 15 are related 
to the in-service helicopter crash, he is not shown to 
possess appropriate medical training and expertise to 
competently render a probative opinion on these dental 
(medical) matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, such lay 
assertions as to the nature and etiology of any disability of 
teeth numbered 2 and 15 have no probative value.

For the above reasons, the Board finds that the Veteran's 
claim for service connection for teeth numbered 2 and 15 for 
treatment purposes must be denied.  In reaching this 
conclusion, the Board also has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).



ORDER

Entitlement to service connection for teeth numbered 2 and 15 
for treatment purposes is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


